920 F.2d 1039
287 U.S.App.D.C. 245
Unpublished DispositionNOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.John F. SHEPHERD, III, Petitioner,v.FEDERAL AVIATION ADMINISTRATION and National TransportationSafety Board, Respondents.
No. 90-1142.
United States Court of Appeals, District of Columbia Circuit.
Dec. 20, 1990.

Before WALD, Chief Judge, and HARRY T. EDWARDS and D.H. GINSBURG, Circuit Judges.
JUDGMENT
PER CURIAM.


1
This petition was considered on the record from the National Transportation Safety Board and on the briefs and oral arguments of counsel.  The court is satisfied that the issues presented occasion no need for a further opinion.  See D.C.Cir.R. 14(c).


2
Petitioner seeks review of an order affirming the suspension of his airman certificate and of a subsequent order denying reconsideration.  The NTSB found that there was sufficient evidence to support the Administrative Law Judge's finding that Petitioner had negligently endangered lives and property by operating a helicopter within 50 feet of a fishing boat.  Although certain other statements by the ALJ were found not to be supported by the record, the NTSB held that those statements were not central to the ultimate facts in issue.  We agree.


3
The ALJ found, based on testimony that she found credible, that the fishing boat had been subjected to significant "rotor wash" from the helicopter that resulted in loss of property and personal injury.  Such "rotor wash" could not have occurred unless the helicopter was within 50 feet of the boat.  These findings are sufficient to support her order of suspension.  Any potential errors in her statements concerning peripheral matters were not so serious as to cast doubt upon the fact-finding procedure as a whole.  Therefore, it is


4
ORDERED and ADJUDGED that the petition for review be DENIED.


5
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.  See D.C.Cir.R. 15(b)(2).